505 So.2d 36 (1987)
Ed WHITE and Barbara Cornwell, Appellants,
v.
Charles R. BUCK, et al., Appellees.
No. 86-1806.
District Court of Appeal of Florida, Fifth District.
April 9, 1987.
Edwin R. Ivy, Orlando, for appellants.
No appearance for appellees.
DAUKSCH, Judge.
This is an appeal from an order adjudging appellants guilty of indirect criminal contempt. Because the order fails to follow Florida Rule of Criminal Procedure 3.840(a)(6), we set aside the judgment. The rule requires the order to set forth the *37 facts upon which the judgment is based. Miller v. State, 305 So.2d 826 (Fla. 4th DCA 1975); Moore v. State, 245 So.2d 880 (Fla. 2d DCA 1971). Contempt proceedings often result in jail sentences, as did this one. For that reason the court must follow the law with precision, both to advise the accused and to permit meaningful appellate review.
The judgment and sentence are set aside and this cause remanded for entry of a proper judgment.
VACATED and REMANDED.
UPCHURCH, C.J., and SHARP, J., concur.